MEMORANDUM Date:May 10, 2011 To:Board of Trustees, Lincoln Variable Insurance Products Trust (LVIP) From: Jack Weston, Chief Compliance Officer Re:Rule 10f-3 Transactions – 1st Quarter 2011 Rule 10f of the Investment Company Act of 1940 prohibits a Fund from purchasing securities offered in initial public offerings (“IPOs”) sold by an underwriting syndicate that includes an affiliated underwriter. Rule 10f is intended to prevent underwriters from “dumping” unmarketable securities, or securities being underwritten at excessive prices, on affiliated investment companies. Through the adoption of Rule 10f-3, the Securities and Exchange Commission permits a Fund to purchase securities that would otherwise be prohibited, provided, among other conditions, that the Fund’s Board: (1) approve procedures reasonably designed to ensure that purchases comply with 10f­3; and (2) determine, at least quarterly, that all purchases made during the preceding quarter complied with these procedures. J.P. Morgan Investment Management, Inc. (J.P. Morgan) reported 34 transactions pursuant to Rule 10f-3 for the 1st quarter of 2011for the LVIP J.P. Morgan High Yield Fund. A summary of these transactions is provided in the attached exhibit for your reference. The complete report for all transactions (102 pages in total), including all information required by Rule 10f-3, is provided on the disk portion of your materials. J.P. Morgan has certified that all purchases described in these reports were executed in compliance with Rule 10f-3. J.P. Morgan routinely acquires new issues of high yield securities in the primary market as part of its investment process. J.P. Morgan’s affiliate, J.P. Morgan Securities, Inc., is a member in the majority of underwriting syndicates for new debt issuance. However, J.P. Morgan does not acquire new debt issues from its affiliates on behalf of their sub-advisory clients; rather they acquire new debt issues from other members of the underwriting syndicate to eliminate the perception of a conflict of interest. Name of Issuer CUSIP Selling Underwriter Principal Amount Purchased for LVIPT Aggregate Principal Amount by all Investment Companies Aggregate Principal Amount of Offering Syndicate Purchase Price Offering Price at Close of First Day Date of purchase Date Offering Commenced Commission Rate CCO Holdings LLC 1248EPAS Deutsche Bank Securities 1/4/2011 1/4/2011 1.45% AmeriGas Partners LP 030981AF Credit Suisse Securities 1/5/2011 1/5/2011 1.60% Calpine Corporation 131347BY Deutsche Bank Securities 1/10/2011 1/10/2011 1.50% Columbus McKinnon Corporation 199333AH Credit Suisse Securities 1/13/2011 1/13/2011 1.50% Cequel Communications 15672WAA Credit Suisse Securities 1/13/2011 1/13/2011 1.25% Navios Maritime 639365AE BoFA Merrill Lynch 1/13/2011 1/13/2011 2.00% Valassis Communications Inc. 918866AS BoFA Merrill Lynch 1/13/2011 1/13/2011 1.50% Inergy LP 45661TAK BoFA Merrill Lynch 1/19/2011 1/19/2011 1.75% Targa Resources Partners 87612BAG Deutsche Bank Securities 1/19/2011 1/19/2011 1.75% CCO Holdings LLC 1248EPAT Deutsche Bank Securities 1/19/2011 1/19/2011 1.45% Speedway Motorsports Inc. 847788AP BoFA Merrill Lynch 1/20/2011 1/20/2011 1.95% Fresenius Medical Care 35803QAA BoFA Merrill Lynch 1/26/2011 1/26/2011 1.00% Casella Waste Systems Inc. 147448AF BoFA Merrill Lynch 1/26/2011 1/26/2011 2.00% Oasis Petroleum Inc. 674215AA Wells Fargo 1/28/2011 1/28/2011 2.25% SM Energy Company 78454LAA BoFA Merrill Lynch 1/31/2011 1/31/2011 2.25% The Geo Group Inc. 36159RAD Wells Fargo 2/1/2011 2/1/2011 2.25% Blue Merger Sub Inc. 195699AA BoFA Merrill Lynch 2/1/2011 2/1/2011 2.50% Denbury Resources Inc. 247916AC BoFA Merrill Lynch 2/3/2011 2/3/2011 1.75% Aleris International Inc. 014477AL BoFA Merrill Lynch 2/4/2011 2/4/2011 2.00% UPCB Finance III Limited 903202AA BoFA Merrill Lynch 2/7/2011 2/7/2011 flat fee Avaya Inc. 053499AG Morgan Stanley 2/8/2011 2/8/2011 2.00% Claire's Escrow Corporation 179583AA Credit Suisse Securities 2/17/2011 2/17/2011 2.00% Comstock Resources Inc. 205768AH BoFA Merrill Lynch 2/28/2011 2/28/2011 2.00% Key Energy Services Inc. 492914AS Credit Suisse Securities 3/1/2011 3/1/2011 1.89% Valeant Pharmaceuticals 91911XAR Goldman Sachs and Company 3/3/2011 3/3/2011 0.47% Needle Merger Sub Corp 639888AA BoFA Merrill Lynch 3/3/2011 3/3/2011 1.75% Huntington Ingalls Industries Inc. 446413AA Credit Suisse Securities 3/4/2011 3/4/2011 2.00% Huntington Ingalls Industries Inc. 446413AC Credit Suisse Securities 3/4/2011 3/4/2011 2.00% Deluxe Corporation 248019AM Credit Suisse Securities 3/9/2011 3/9/2011 1.50% Griffon Corporation 398433AE Deutsche Bank Securities 3/14/2011 3/14/2011 1.50% Limited Brands Inc 532716AT BoFA Merrill Lynch 3/22/2011 3/22/2011 1.75% CIT Group Inc 125577BC BoFA Merrill Lynch 3/23/2011 3/23/2011 1.50% Plains Exploration & Production Co. 726505AK Barclays Capital Inc 3/24/2011 3/24/2011 1.50% Ameristar Casinos Inc 03070QAM Wells Fargo Advisors 3/31/2011 3/31/2011 1.31% Total J.P. Morgan's affiliate underwriter, managing or participating in the underwriting syndicate is JPMorgan Securities, Inc. RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: Stewart Enterprises (STEI 6.50% April 15. 2019 144A) Cusip 860370AL 3.Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $25,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $13,390,000 7. Aggregate principal amount of offering: $200,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 4/4/2011 Date offering commenced: 4/4/2011 Commission, spread or profit: 1.75% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c. The underwriting was a firm commitment underwriting?X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii)The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X X h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1.Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: Pernod-Ricard SA (RIFP 5.75% April 7, 2021 144A) Cusip 714264AA) 3.Underwriter from whom purchased: Goldman Sachs and Company 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5.Aggregate principal amount of purchase for this Fund by the Adviser: $148,598 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $12,393,032 7.Aggregate principal amount of offering: $990,650,000 8.Purchase price (net of fees and expenses): 99.065 9.Offering price at close of first day on which any sales were made: 99.065 10.Date of Purchase: 4/4/2011 11.Date offering commenced: 4/4/2011 12.Commission, spread or profit: 0.60% 13.Have the following conditions been satisfied?YesNo a. The securities are: [Missing Graphic Reference] X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to X X the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Sappi Paper Holding GMBH (SAPSJ 6.625% April 15, 2021 144A) Cusip 803071AA 3. Underwriter from whom purchased: Citigroup Global Markets 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $200,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $3,600,000 7. Aggregate principal amount of offering: $350,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 4/5/2011 Date offering commenced: 4/5/2011 Commission, spread or profit: 1.65% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in anyX concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1.Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: PENN Virginia Corp. (PVA 7.25% April 15, 2019) Cusip 707882AC 3.Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5.Aggregate principal amount of purchase for this Fund by the Adviser: $40,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $7,100,00 7.Aggregate principal amount of offering: $300,000,000 8.Purchase price (net of fees and expenses): 100.00 9.Offering price at close of first day on which any sales were made: 100.00 10.Date of Purchase: 4/5/2011 11.Date offering commenced: 4/5/2011 12.Commission, spread or profit: 2.00% Have the following conditions been satisfied?YesNo a. The securities are: _X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR X (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Navios SA Logistics Inc. and Navios Logistics Finance (US) Inc.(NAVSAL 9.25% April 15, 2019 144A) Cusip 63938NAA 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $35,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,379,000 7. Aggregate principal amount of offering: $200,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 4/6/2011 Date offering commenced: 4/6/2011 Commission, spread or profit: 2.00% 13.Have the following conditions been satisfied?YesNo a. The securities are: [Missing Graphic Reference] X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1.Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: Vail Resorts Inc. (MTN 6.50% May 1, 2019 144A) Cusip 91879QAJ 3.Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5.Aggregate principal amount of purchase for this Fund by the Adviser: $45,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $23,380,000 7.Aggregate principal amount of offering: $390,000,000 8.Purchase price (net of fees and expenses): 100.00 9.Offering price at close of first day on which any sales were made: 100.00 10.Date of Purchase: 4/11/2011 11.Date offering commenced: 4/11/2011 12.Commission, spread or profit: 1.75% 13.Have the following conditions been satisfied?Yes No a. The securities are: X_ part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR [Missing Graphic Reference] _ _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1.Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: Calcipar SA (CARMLI 6.875% May 1, 2018 144A) Cusip 128690AA 3.Underwriter from whom purchased: BNP Paribas Securities 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5.Aggregate principal amount of purchase for this Fund by the Adviser: $200,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $14,200,000 7.Aggregate principal amount of offering: $450,000,000 8.Purchase price (net of fees and expenses): 100.00 9.Offering price at close of first day on which any sales were made: 100.00 10.Date of Purchase: 4/18/11 11.Date offering commenced: 4/18/11 12.Commission, spread or profit: 1.13% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR [Missing Graphic Reference] _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Iasis Healthcare LLC (IAS 8.375% May 15, 2019 144A) Cusip 45072PAC 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $645,301 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $68,386,961 7. Aggregate principal amount of offering: $843,854,500 8. Purchase price (net of fees and expenses): 99.277 9. Offering price at close of first day on which any sales were made: 99.277 Date of Purchase: 4/27/2011 Date offering commenced: 4/27/2011 Commission, spread or profit: 2.00% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Brown Shoe Company Inc. (BWS 7.125% May 15, 2019 144A) Cusip 115736AD 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $793,992 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $13,696,362 7. Aggregate principal amount of offering: $198,498,000 8. Purchase price (net of fees and expenses): 99.249 9. Offering price at close of first day on which any sales were made: 99.249 Date of Purchase: 4/27/2011 Date offering commenced: 4/27/2011 Commission, spread or profit: 1.63% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: RadioShack Corporation (RSH 6.75% May 15, 2019 144A) Cusip 750438AD 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $347,319 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $18,730,418 7. Aggregate principal amount of offering: $322,510,500 8. Purchase price (net of fees and expenses): 99.234 9. Offering price at close of first day on which any sales were made: 99.234 Date of Purchase: 4/28/11 Date offering commenced: 4/28/11 Commission, spread or profit: 1.75% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Cumulus Media Inc. (CMLS 7.75% May 1, 2019 144A) Cusip 231082AB 3. Underwriter from whom purchased: UBS Securities LLC 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $10,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $2,263,000 7. Aggregate principal amount of offering: $610,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 4/29/11 Date offering commenced: 4/29/11 Commission, spread or profit: 2.25% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: CCO Holdings, LLC and CCO Holdings Capital Corp. (CHTR 6.50% April 30, 2021) Cusip 1248EPAU 3. Underwriter from whom purchased: UBS Securities LLC 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $250,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $55,100,000 7. Aggregate principal amount of offering: $1,500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/3/11 Date offering commenced: 5/3/11 Commission, spread or profit: 1.30% 13.Have the following conditions been satisfied?Yes No a. The securities are: X_ part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1.Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: Kansas City Southern de Mexico, S.A. de C.V. (KSU 6.125% June 15,2021 144A) Cusip 485161AL 3.Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5.Aggregate principal amount of purchase for this Fund by the Adviser: $40,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $7,418,000 7.Aggregate principal amount of offering: $200,000,000 8.Purchase price (net of fees and expenses): 100.00 9.Offering price at close of first day on which any sales were made: 100.00 10.Date of Purchase: 5/6/11 11.Date offering commenced: 5/6/11 12.Commission, spread or profit: 2.00% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1.Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: NRG Energy Inc. (NRG 7.625% May 15, 2019 144A) Cusip 629377BP 3.Underwriter from whom purchased: Morgan Stanley and Company 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5.Aggregate principal amount of purchase for this Fund by the Adviser: $90,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $14,670,000 7.Aggregate principal amount of offering: $800,000,000 8.Purchase price (net of fees and expenses): 100.00 9.Offering price at close of first day on which any sales were made: 100.00 10.Date of Purchase: 5/10/11 11.Date offering commenced: 5/10/11 12.Commission, spread or profit: 1.25% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR [Missing Graphic Reference] _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1.Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: NRG Energy Inc. (NRG 7.875% May 15, 2021 144A) Cusip 629377BQ 3.Underwriter from whom purchased: Morgan Stanley and Company 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5.Aggregate principal amount of purchase for this Fund by the Adviser: $100,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $17,490,000 7.Aggregate principal amount of offering: $1,200,000,000 8.Purchase price (net of fees and expenses): 100.00 9.Offering price at close of first day on which any sales were made: 100.00 10.Date of Purchase: 5/10/11 11.Date offering commenced: 5/10/11 12.Commission, spread or profit: 1.25% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR [Missing Graphic Reference] _ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Range Resources Corporation (RRC 5.75% June 1, 2021) Cusip 75281AAM 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $90,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $13,415,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/11/11 Date offering commenced: 5/11/11 Commission, spread or profit: 1.75% 13.Have the following conditions been satisfied?Yes No a. The securities are: X_ part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR X_ (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Acquisition Corporation and Navios Acquisition Finance (U.S.) Inc.(NNA 8.625% November 1, 2017) Cusip 63938MAC 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $86,913 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $18,962,263 7. Aggregate principal amount of offering: $107,362,500 8. Purchase price (net of fees and expenses): 102.250 9. Offering price at close of first day on which any sales were made: 102.250 Date of Purchase: 5/12/11 Date offering commenced: 5/12/11 Commission, spread or profit: 2.00% 13.Have the following conditions been satisfied?Yes No a. The securities are: _X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Thompson Creek Metals Company, Inc. (TCMCN 7.375% June 1, 2018 144A) Cusip 884768AA 3. Underwriter from whom purchased: Deutsche Bank Securities 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $20,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $4,650,000 7. Aggregate principal amount of offering: $350,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/13/11 Date offering commenced: 5/13/11 Commission, spread or profit: 2.25% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in anyX concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: RR Donnelley & Sons Company (RRD 7.25% May 15, 2018) Cusip 257867AX 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $90,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $22,282,000 7. Aggregate principal amount of offering: $600,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/17/11 Date offering commenced: 5/17/11 Commission, spread or profit: 1.50% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principalX amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Petrohawk Energy Corporation (HKUS 6.25% June 1, 2019 144A) Cusip 716495AM 3. Underwriter from whom purchased: Wells Fargo Advisors 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $175,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $39,800,000 7. Aggregate principal amount of offering: $600,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/17/11 Date offering commenced: 5/17/11 Commission, spread or profit: 1.75% 13.Have the following conditions been satisfied?Yes No a. The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with _ respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Concho Resources Inc. (CXO 6.50% January 15, 2022) Cusip20605PAC 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $155,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $23,025,000 7. Aggregate principal amount of offering: $600,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/18/11 Date offering commenced: 5/18/11 Commission, spread or profit: 2.00% 13.Have the following conditions been satisfied?Yes No a. The securities are: _X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Kindred Escrow Corp. (KND 8.25% June 1, 2019 144A) Cusip 494578AA 3. Underwriter from whom purchased: Citigroup Global Markets 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $800,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $4,000,000 7. Aggregate principal amount of offering: $550,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/20/11 Date offering commenced: 5/20/11 Commission, spread or profit: 2.50% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with [Missing Graphic Reference] _ respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Regency Energy Partners LP and Regency Energy Finance Corp.(RGNC 6.50% July 15, 2021) Cusip 75886AAF 3. Underwriter from whom purchased: Morgan Stanley and Company 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $220,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $36,955,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/23/11 Date offering commenced: 5/23/11 Commission, spread or profit: 1.75% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; ORX (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: JBS USA, LLC and JBS USA Finance, Inc. (JBSSBZ 7.25% June 1, 2021 144A) Cusip 466112AF 3. Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $289,867 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $59,751,906 7. Aggregate principal amount of offering: $638,690,000 8. Purchase price (net of fees and expenses): 98.260 9. Offering price at close of first day on which any sales were made: 98.260 Date of Purchase: 5/20/11 Date offering commenced: 5/20/11 Commission, spread or profit: 1.25% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d. The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e. The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii)The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to X_ X the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: International Lease Finance Corporation (AIG 6.25% May 15, 2019) Cusip 459745GH 3. Underwriter from whom purchased: Barclays Capital Inc. 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $210,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $33,520,000 7. Aggregate principal amount of offering: $1,250,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/23/11 Date offering commenced: 5/23/11 Commission, spread or profit: 1.25% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c. The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to X the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1.Name of Fund: LVIP JPMorgan High Yield Fund 2.Name of Issuer: AES Corporation (AES 7.375% July 1, 2021 144A) Cusip 00130HBR 3.Underwriter from whom purchased: BofA Merrill Lynch 4.Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5.Aggregate principal amount of purchase for this Fund by the Adviser: $450,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $21,275,000 7.Aggregate principal amount of offering: $1,000,000,000 8.Purchase price (net of fees and expenses): 100.00 9.Offering price at close of first day on which any sales were made: 100.00 10.Date of Purchase: 6/1/11 11.Date offering commenced: 6/1/11 12.Commission, spread or profit: 2.00% 13.Have the following conditions been satisfied?Yes No a. The securities are: X part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) b. (1) The securities were purchased prior to the end of the first day on which any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR (2) If the securities to be purchased were offered for subscription upon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? X c.The underwriting was a firm commitment underwriting?X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period?X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years?X f. (1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR [Missing Graphic Reference] (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i) The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus X_ (ii) The principal amount of the offering of such class in any concurrent public offering? X g. (1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? h. Information has or will be timely supplied to an appropriate officer of the Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees?X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: July 15, 2011
